Case 3:18-cv-00183-JAG-RCY Document 58 Filed 05/11/20 Page 1 of 1 PageID# 250



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

CHRISTOPHER W. ODEN,

       Plaintiff,
v.                                                                  Civil Action No. 3:18CV183

ERIC WILSON, et al.,

       Defendants.

                                 MEMORANDUM OPINION

       By Memorandum Order entered on April 13, 2018, the Court conditionally docketed

Plaintiff’s action. At that time, the Court warned Plaintiff that he must keep the Court informed

as to his current address. On April 23, 2020, and again on May 7, 2020, the United States Postal

Service returned an April 10, 2020 Memorandum Order to the Court marked, “RETURN TO

SENDER,” and “UNABLE TO FORWARD.” Since that date, Plaintiff has not contacted the

Court to provide a current address. Plaintiff’s failure to contact the Court and provide a current

address indicates his lack of interest in prosecuting this action. See Fed. R. Civ. P. 41(b).

Accordingly, the action will be DISMISSED WITHOUT PREJUDICE.

       An appropriate Order shall accompany this Memorandum Opinion.




Date: 11 May 2020
Richmond, Virginia
